The only question specifically dealt with by the Court of Appeals was that raised by the appellant's ninth assignment of error — the sustaining of plaintiff's objection to an excerpt from page 281 of Sir William Osler's "The Principles and Practice of Medicine," dealing with "Syphilis and Life Insurance" — the entire volume, as the opinion states, had been offered in evidence by the defendant and allowed by the court over the objection of the plaintiff. This, of course, as the Court of Appeals correctly holds, rendered the sustaining of the objection to the excerpt innocuous.
The other questions argued here are not so presented as that they are reviewable. Campbell v. State, 216 Ala. 295,112 So. 902; Ex parte Hale (Hale v. Southern Ry. Co.), 225 Ala. 267,142 So. 589.
We, however, are not in agreement with the opinion of the Court of Appeals, in so far as it holds that the courts will take judicial knowledge that syphilis is a disease that will increase the risk of loss. Our cases are to the contrary. National Life  Accident Ins. Co. v. Baker, 226 Ala. 501,147 So. 427; Louisiana State Life Ins. Co. v. Phillips, 223 Ala. 5,135 So. 841.
The writ is denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur. *Page 277